Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 13, 2016

The Court of Appeals hereby passes the following order:

A15A2222. GEORGIA            DEPARTMENT             OF      TRANSPORTATION                   v.
    KOVALCIK et al.

      The Georgia Department of Transportation has moved for reconsideration of
our opinion in the above-styled case. In Rivera v. Washington, __ Ga. __ (Case No.
S15G0887, decided March 25, 2016), the Georgia Supreme Court held that the denial
of a motion to dismiss based upon sovereign immunity is not subject to direct appeal.
“Such a judicial determination presumptively applies retroactively to all cases in the
‘pipeline’. [Cits.]” Murphy v. Murphy, 295 Ga. 376, 379 (761 SE2d 53) (2014). We
therefore vacate the opinion issued herein and dismiss this appeal for lack of
jurisdiction. The Motion for Reconsideration is dismissed as moot.

                                       Court of Appeals of the State of Georgia
                                                                            04/13/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.